Case 1:20-cv-08042-PKC Document 52-9 Filed 07/29/20 Page 1 of 3




      EXHIBIT 9
     Case 1:20-cv-08042-PKC Document 52-9 Filed 07/29/20 Page 2 of 3
                                                                         9.2



      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
2                                                                 X

3
      In re McCray, Richardson, Santana, Wise and Salaam
4     Litigation,

 5                            Case No.: 03 Civ. 9685(DAB)(RLE)

6

7

8                                   DATE: June 12, 2013

 9                                  TIME: 10:20 a.m.

10

11

12                  CONTINUED DEPOSITION of a Non-Party Witness,

13    MICHAEL P. JOSEPH, taken by the Respective Parties,

14    pursuant to Subpoena and to the Federal Rules of Civil

15    Procedure, held at the offices of the New York City Law

16    Department, 100 Church Street, New York, New York 10007,

17    before a Notary Public of the State of New York.

18

19

20

21

22

23

24

25


      DIAMOND REPORTING      (718) 624-7200     info@diamondreporting.com
                                     92




                                                                       NYCLD_065402
     Case 1:20-cv-08042-PKC Document 52-9 Filed 07/29/20 Page 3 of 3

                                                                           112
                                    M. JOSEPH

1     But I feel safe in saying that I would have thought that.

2         Q.      Did you ever request that the district attorney

3     revisit their response or supplement their response in any

4     way?

5         A.      I have no recollection.

6         Q.      Did you ever ask the court to compel production

 7    from the district attorney?

8         A.      To what?

 9        Q.      Compel production?

10        A..     I don't know if I made an official motion.           I

11    know that discovery did not end with these documents, that

12    there was ongoing discovery up until just the beginning of

13    the trial as I recall, which included DNA -- I have some

14    recollection that Judge Galligan, and I don't know why this

15    sticks in my head, but I have some recollection that he was

16    not happy with the People that had in a short period of

17    time before the trial, they found -- they say they found

18    more stains.     I don't know if it was blood or what it was,

19    that they wanted to do a DNA test.

20                And I have some recollection of Judge Galligan

21    not being happy with the People.          And there were

22    discussions with regard to discovery issues on the record

23    I'm sure with regard to various things.

24        Q.      Could you take a look at the next paragraph

25    that's marked F, the response.


      DIAMOND REPORTING      (718) 624-7200     info@diamondreporting.com
                                    112




                                                                           NYCLD_065422
